 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEVIN LEE HARRIS,                                  Case No. 1:19-cv-00429-JDP
12                        Plaintiff,                     ORDER GRANTING MOTION TO AMEND
13            v.                                         ECF No. 11
14    E. PARKS, et al.,                                  ORDER DENYING MOTION TO APPOINT
                                                         COUNSEL
15                        Defendants.
                                                         ECF No. 7
16

17           Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
18   under 42 U.S.C. § 1983. Before the court are plaintiff’s motion to amend his complaint, ECF No.
19   11, and motion to appoint counsel, ECF No. 7. For the reasons discussed below, I will grant
20   plaintiff’s motion to amend and deny plaintiff’s motion for counsel.
21      I.         Motion to Amend Complaint
22           Plaintiff moves the court for leave to amend his complaint. As this is plaintiff’s first
23   motion and I grant leave to amend once as a matter of course, I grant plaintiff’s motion. See Fed.
24   R. Civ. P. 15(a)(1); ECF No. 11. Plaintiff will have thirty days to submit a first amended
25   complaint.
26           The amended complaint will supersede the original complaint, Lacey v. Maricopa County,
27   693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and the amended complaint must be complete
28
                                                        1
 1   on its face without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220.

 2   Plaintiff may not change the nature of this suit by adding new, unrelated claims or new, unrelated

 3   defendants in his amended complaint. See Fed. R. Civ. P. 18; George v. Smith, 507 F.3d 605, 607

 4   (7th Cir. 2007) (“Unrelated claims against different defendants belong in different suits . . . .”).

 5   Once an amended complaint is filed, the original complaint no longer serves any function.

 6   Therefore, in an amended complaint, as in an original complaint, plaintiff must assert each claim

 7   and allege each defendant’s involvement in sufficient detail. The amended complaint should be

 8   titled “First Amended Complaint,” refer to the appropriate case number, and be an original signed

 9   under penalty of perjury.

10      II.      Motion for Counsel

11            Plaintiff moves for the appointment of counsel. ECF No. 7. Plaintiff does not have a

12   constitutional right to appointed counsel in this action, see Rand v. Rowland, 113 F.3d 1520, 1525

13   (9th Cir. 1997), and the court lacks the authority to require an attorney to represent plaintiff. See

14   Mallard v. U.S. District Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989). The

15   court may request the voluntary assistance of counsel. See 28 U.S.C. § 1915(e)(1) (“The court

16   may request an attorney to represent any person unable to afford counsel.”); Rand, 113 F.3d at

17   1525. However, without a means to compensate counsel, the court will seek volunteer counsel

18   only in exceptional circumstances. In determining whether such circumstances exist, “the district

19   court must evaluate both the likelihood of success on the merits [and] the ability of the [plaintiff]

20   to articulate his claims pro se in light of the complexity of the legal issues involved.” Rand, 113
21   F.3d at 1525 (quotation marks and citations omitted).

22            The court cannot conclude that exceptional circumstances requiring the appointment of

23   counsel are present here. The allegations in the complaint are not exceptionally complicated.

24   Based on a review of the record, it is not apparent that plaintiff is unable to articulate his claims

25   adequately. Further, at this early stage in the proceedings, plaintiff has not demonstrated that he

26   is likely to succeed on the merits.
27

28
                                                         2
 1             The court may revisit this issue at a later stage of the proceedings if the interests of justice

 2   so require. If plaintiff later renews his request for counsel, he should provide a detailed

 3   explanation of the circumstances that he believes justify appointment of counsel.

 4      III.      Conclusion and Order

 5             Accordingly,

 6             1. plaintiff’s motion to amend complaint, ECF No. 11, is granted;

 7             2. plaintiff’s motion for counsel, ECF No. 7, is denied without prejudice;

 8             3. plaintiff shall have thirty days to file a first amended complaint; and

 9             4. the clerk is directed to send plaintiff a civil rights complaint form.

10
     IT IS SO ORDERED.
11

12
     Dated:       October 15, 2019
13                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16   No. 204
17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
